Citation Nr: 0125994	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  98-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for foetal adenoma of the 
thyroid, as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran is a confirmed participant of Operation 
CASTLE in 1954; the Defense Threat Reduction Agency has 
determined that the veteran was exposed to ionizing radiation 
during service.

3.  Foetal adenoma of the thyroid was first diagnosed in 
1972; there is no medical evidence establishing that the 
veteran's foetal adenoma of the thyroid is causally or 
etiologically related to the veteran's period of active 
service, including radiation exposure.


CONCLUSION OF LAW

Foetal adenoma of the thyroid was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1132, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
developed foetal adenoma of the thyroid as a result of 
radiation exposure he experienced while serving on active 
duty.  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which was codified in part at 
38 U.S.C.A. § 5103A (West Supp. 2001).  Implementing 
regulations to this law were subsequently enacted.  66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended in 
part at 38 C.F.R. §§ 3.102, 3.159).  This law and the 
accompanying regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while the new law and 
regulations were enacted during the pendency of this appeal, 
and have not yet been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, including the laws and regulations pertinent to his 
claim.  Additionally, this appeal was previously before the 
Board and remanded in March 2000 for further development, 
including evidentiary development under the provisions of 
38 C.F.R. § 3.311, regarding claims based on exposure to 
ionizing radiation.  The Board has reviewed the claims file 
and is satisfied that the requested development has been 
accomplished.  The RO contacted the Defense Nuclear Agency 
(DNA), and in November 2000, the RO received a comprehensive 
statement from the Defense Threat Reduction Agency regarding 
the veteran's level of radiation exposure.  There is no 
indication that there are relevant treatment records that 
have not yet been obtained.  The veteran presented testimony 
in support of his appeal in an October 1998 RO hearing, and 
an opinion was obtained from the VA Chief Public Health and 
Environmental Hazards Officer in February 2001.  In short, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

In general, service connection may be granted for diseases or 
injuries incurred or aggravated while in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted for 
any disease or injury diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, service connection can be granted for 
certain types of cancer specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to the provisions of 38 C.F.R. § 3.311 
(2000).  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that a disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A "radiation-exposed veteran" is a veteran who while serving 
on active duty or on active duty for training or inactive 
duty training participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3).  "Radiation-risk activity" is defined 
as onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946. 
38 C.F.R. § 3.309(d). "Radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation.  See 38 
C.F.R. § 3.311(b)(2).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  The disability under consideration in this 
appeal is not one of the listed diseases, however.

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Listed 
radiogenic diseases include nonmalignant thyroid nodular 
disease and parathyroid adenoma.

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. § 
3.311(b)(5).

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

When a claim is forwarded for review pursuant to 38 C.F.R. 
§ 3.311(b)(1), the Under Secretary of Benefits shall consider 
the claim with reference to the factors specified in 
38 C.F.R. § 3.311(e), and may request an advisory opinion 
from the Under Secretary of Health.  38 C.F.R. § 3.311(c).  
The determination of service connection based on ionizing 
radiation is then made under the generally applicable service 
connection provisions, giving due consideration to any 
opinion provided by the Under Secretary of Health or an 
outside consultant.  38 C.F.R. § 3.311(f).  Service 
connection will not be established if there is affirmative 
evidence to establish that a supervening, nonservice-related 
condition or event is more likely the cause of the disease.  
38 C.F.R. § 3.311(g).  

A review of the veteran's service medical records is negative 
for any findings pertaining to the thyroid.  An entry dated 
in May 1954 indicates that "a total dosage of 2040 
milliroentgens of Beta and Gamma radiation were received by 
[the veteran] between the period of 1 March 1954 and 27 April 
1954, and 500 MRs between 6 May 1954 and 8 May 1954."  
Service medical records contain no entries relating any 
physical symptomatology to such exposure.

Following service separation, private medical records from 
the Tompkins County Hospital indicate that in December 1972, 
the veteran underwent an excision of a tumor of the isthmus 
of the thyroid.  A pathology report reveals that the 
veteran's tumor was diagnosed as foetal adenoma of thyroid; 
hyperplastic thyroid in colloid phase with early nodular 
formation.  The hospital discharge summary report, dated in 
December 1972, indicated that the veteran had been admitted 
earlier that month because of a mass in the isthmus of his 
thyroid, which had been present "for some time."  Thyroid 
tests were normal.  The thyroid was explored, and the mass 
was found in the isthmus; it was benign, fetal adenoma.  
Postoperative course was described as uneventful. 

In June 1993, the veteran underwent a VA general medical 
examination.  The impression was status-post nuclear 
radiation in 1954, and hypothyroidism, status-post removal of 
benign thyroid nodule in 1971.  

In October 1998, the veteran appeared at a hearing at the RO.  
He testified that he first began noticing problems with his 
thyroid in 1960/61.  He stated that his early symptoms 
consisted of fatigue.  In 1971, he had to undergo a physical 
for a job, and at that point a nodule was found on his 
throat.  It was found to be nonmalignant.  The veteran 
indicated that he was treated by a private physician.  Since 
that time, the veteran noted that he had been on hypothyroid 
medication.  The veteran opined that his thyroid problem is 
related to his in-service radiation exposure, although he did 
not recall the doctor ever making such a statement.  It was 
clarified that the veteran had not been diagnosed with 
thyroid cancer.  

In an April 2000 response to an inquiry by the RO, the 
veteran indicated that he knows of no carcinogen exposure 
before or after his left the service.  He stated that he had 
graduated from college after service as an electrical 
engineer and then worked as an electric controls and motors 
salesman.

In November 2000, in response to a request by the RO, the 
Defense Threat Reduction Agency provided a Radiation Dose 
Assessment for the veteran, in regard to his confirmed 
participation in Operation CASTLE.  This information, along 
with other information about the veteran's claim, was 
forwarded to the Compensation and Pension Service in November 
2000.  In turn, the Director of Compensation and Pension 
Service sent a memorandum to the VA Secretary of Health, 
seeking an opinion as to whether it is likely, unlikely, or 
at least as likely as not, that the veteran's foetal adenoma 
of the thyroid is the result of his exposure to ionizing 
radiation in service.  

In February 2001, a memorandum was received from the VA Chief 
Public Health and Environmental Hazards Officer, who 
concluded that "it is unlikely that the veteran's foetal 
adenoma of the thyroid can be attributed to exposure to 
ionizing radiation in service."  In reaching that 
conclusion, the examiner reviewed the report by the Defense 
Threat Reduction Agency regarding the veteran's estimated 
doses of radiation exposure during service.  It was noted 
that the veteran had the following levels of exposure:  
external neutron - zero rem; external gamma - 2.4 rem, with 
an upper bound of 3.5 rem; internal 50 year committed dose 
equivalent to the kidneys - less than 0.1 rem and thyroid - 
1.9 rem.  The examiner cited studies based on the level of 
risk for developing thyroid nodules, including benign 
adenomas, and thyroid cancer, after radiation exposure, and 
indicated that based on those studies, the examiner estimated 
that "there is about a 22 [percent] chance that benign 
thyroid nodular disease could be caused by the dose of 
radiation to which the veteran was exposed."  

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part above.  However, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for foetal adenoma 
of the thyroid, as a result of exposure to ionizing 
radiation, and the appeal is denied.  

Medical evidence of record is negative for a diagnosis of 
foetal adenoma of the thyroid until the early 1970s, which is 
many years following the veteran's active service.  Moreover, 
there is no medical opinion of record indicating the 
veteran's foetal adenoma of the thyroid is causally or 
etiologically related to the veteran's active service.  
Therefore, the veteran's foetal adenoma of the thyroid may 
not be service-connected under principles of direct service 
connection.  

In regard to the veteran's claim that his foetal adenoma of 
the thyroid was caused by exposure to ionizing radiation, the 
Board finds that there is no supporting evidence to 
substantiate that claim, other than the veteran's own 
contentions.  There is no dispute that the veteran was a 
participant in Operation CASTLE in 1954, and was exposed to 
some degree of radiation.  This fact is well documented in 
the veteran's claims file.  However, foetal adenoma of the 
thyroid is not included among the list of diseases that may 
be presumptively service-connected by an individual who 
participated in a radiation-risk activity, as set forth at 
38 C.F.R. § 3.309(d).  Moreover, the RO undertook the special 
processing requirements under 38 C.F.R. § 3.311, in that it 
obtained a dose estimate of the veteran's exposure to 
radiation, as well as a medical opinion concerning the 
likelihood of a relationship between the veteran's foetal 
adenoma of the thyroid and his radiation exposure in service.  
However, according to the Chief Public Health and 
Environmental Hazards Officer, "it is unlikely that the 
veteran's foetal adenoma of the thyroid can be attributed to 
exposure to ionizing radiation in service."  This statement 
was based on a review of the veteran's medical history, as 
well as a report of the veteran's radiation dose assessment, 
and relevant scientific studies.  The Board finds this 
statement probative, and as such, service connection is not 
warranted under 38 C.F.R. § 3.311.

In summary, there is no medical evidence supporting a claim 
for service connection for foetal adenoma of the thyroid on a 
direct basis; the veteran's claimed disorder is not listed as 
a type of disease subject to presumptive service connection; 
and the Chief Public Health and Environmental Hazards Officer 
has determined that it is unlikely that the veteran's claimed 
disorder resulted from his radiation exposure in service.  
The Board acknowledges the veteran's contentions that he 
feels the radiation exposure caused his foetal adenoma of the 
thyroid.  However, as the veteran is a lay person without 
apparent medical expertise or training, he is not competent 
to offer an opinion on matters requiring medical knowledge, 
such as a diagnosis, or the underlying cause of disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, for the reasons explained above, the Board 
finds that the preponderance of the evidence is against a 
claim for entitlement to service connection for foetal 
adenoma of the thyroid, and the appeal is denied.  The Board 
has considered the benefit of the doubt rule.  However, as 
the positive and negative evidence in this appeal is not in 
relative equipoise, that doctrine is not for application in 
this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 



ORDER

The claim for entitlement to service connection for foetal 
adenoma of the thyroid, as a result of exposure to ionizing 
radiation, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

